Citation Nr: 1144082	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a 100 percent disability evaluation for loss of use of both hands prior to November 13, 1997, to include whether entitlement to a compensable rating is assignable prior to September 6, 1973, and whether a rating in excess of 40 percent is warranted from September 6, 1973 to November 13, 1997.

2.  Entitlement to an effective date prior to November 13, 1997 for entitlement to a special monthly compensation (SMC) at the "m" rate.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1998 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 1998 rating decision continued a 40 percent rating for the service-connected atrophy intrinsic muscles of the hands.  The June 2006 rating recharacterized the Veteran's service-connected disability to loss of use of both hands due to atrophy, intrinsic muscles, and assigned a 100 percent rating effective from April 7, 2001.  The June 2006 rating decision also established entitlement to SMC based on loss of use of both hands from April 7, 2001, entitlement to special home adaptation, and entitlement to automobile and adaptive equipment.  

The Veteran disagreed with the effective date of the assignment of the 100 percent disability rating and the award of SMC.  In a January 2008 decision, the Board determined that the proper effective date for the assignment of a 100 percent rating and the award of SMC for the service-connected loss of use of both hands was November 13, 1997, the date of the receipt of the most recent claim for increase.  

The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court or CAVC), asserting that a minimum 30 percent disability rating is warranted for the right hand and a minimum 60 percent rating is warranted from the date the left hand was included until November 13, 1997, the effective date of the award of 100 percent.  

In an August 2009 decision, the CAVC affirmed in part, and vacated and remanded in part, the Board's January 2008 decision.  According to the Court, the Board did not discuss the finality of the Veteran's prior claims, and as such, did not provide adequate reasons and bases for why the November 13, 1997 date was the earliest possible effective date for the assignment of a 100 percent rating for service-connected loss of use of both hands and award of SMC pursuant to 38 C.F.R. § 3.400.  

The Veteran appealed the CAVC's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In April 2010, the Federal Circuit affirmed the decision of the CAVC and the case was returned to the Board.  

Meanwhile, in April 2010, the Veteran filed a Motion for Equitable Relief under 38 U.S.C.A. § 503(a),(b) with respect to a lack of diagnosis of his service-connected atrophy.  In July 2010, the Veteran withdrew this motion.

In an August 2010 Board remand, the issues of whether there was finality in all rating decisions prior to November 13, 1997 was addressed.  The Board determined that the RO's March 1971 rating decision was not final and as such, remanded the issue as it appears on the front cover of this decision for the RO to address in the first instance why the November 13, 1997 date was the earliest possible effective date for the assignment of a 100 percent rating for service-connected loss of use of both hands and award of SMC pursuant to 38 C.F.R. § 3.400.  In January 2011, the RO issued a supplemental statement of the case confirming the ratings previously assigned and returned the case to the Board.  The RO did not address the SMC question because of a lack of legal entitlement in this case.  In other words, because the RO found that there was no loss of use of the hands prior to November 13, 1997, there was likewise no entitlement to SMC prior to that date.  As such, the RO's lack of action with respect to that issue is harmless error.  In response to the RO's actions, the Veteran submitted additional medical evidence directly to the Board, with a waiver of review by the Agency of Original Jurisdiction (RO).  

Regarding other matters, the Veteran asserts clear and unmistakable error (CUE) in prior decisions in regard to the disability evaluation assigned for his service-connected atrophy of the right hand and, later, both hands.  The Veteran made such an assertion in a statement received on June 29, 2006.

He again asserted CUE in prior rating decisions with his notice of disagreement of November 2006.  Specifically, he believes there was CUE in a rating decision of June 27, 1947, in that he should have received a disability evaluation for each hand at that time.  He included a copy of a submission from his representative that was dated in December 1998.

The December 1998 submission was a prior allegation of CUE in VA rating decisions involving the disability evaluations assigned to the Veteran's service-connected hand disability.  The submission specifically referenced the June 27, 1947, rating decision, and included other rating decisions that evaluated the Veteran's disability evaluation.

The RO adjudicated the December 1998 CUE claim by way of a rating decision dated in September 2000.  The RO found no evidence of CUE in the challenged decisions.  Notice of the rating action was provided in October 2000.  There is no evidence of record to show that the Veteran expressed disagreement with the rating decision.

Once there is a final denial of a CUE claim, the same claim cannot be raised again.  See Link v. West, 12 Vet. App. 39, 44 (1998) ("Under the principle of res judicata 'once there is a final decision on the issue of [CUE] ... that particular claim of CUE may not be raised again.'"(quoting Russell, 3 Vet. App. at 315)).  However, the Veteran may submit a different theory of CUE from the one previously considered in September 2000.  See Andre v. Prinicipi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002) (each theory of CUE must be adjudicated as a separate and distinct request so that the preclusive effect of res judicata bars refilling only as to that particular assertion of CUE); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2002) ("[A]llowing a claimant to seek CUE review of a specific issue in a Board decision leaves other issues in that decision subject to their own CUE review.")

The Board expresses no judgment on the veteran's assertion of CUE in the referenced statements in regard to whether they raise a different theory or whether the rating decision of September 2000 is now final.  

The issue of CUE in prior rating decisions, particularly June 27, 1947, is referred to the RO for appropriate action.  In that regard, it is noted that the RO informed the Veteran in September 2009 that his November 2006 CUE claim was duplicative of a CUE claim addressed by the RO in a September 2000 rating decision.  Although a determination as to his November 2006 CUE claim was made, appellate rights were not provided.  See 38 C.F.R. § 3.103(a).

The Veteran previously requested that he be afforded a video conference hearing.  The Veteran's representative submitted a statement withdrawing the Veteran's request for a hearing in January 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 1946 rating decision, service connection was granted for atrophy interosseus right hand and a noncompensable rating was assigned.  Notice of that rating decision and the Veteran's appellate rights were sent to the Veteran that same month, but he did not submit a NOD within the subsequent one year period following notice of the May 1946 rating decision and the May 1946 rating decision therefore became final.

2.  In a July 1966 notice letter, the RO notified the Veteran that his November 1965 claim for increase was denied because he did not report to examinations scheduled on his behalf; an additional examination was scheduled, but the Veteran failed to report and did not reply within one year to the RO's September 1966 notice that his claim was once again denied because of a lack of response from the Veteran.

3.  The Veteran did not file a claim, formal or informal, between the time the Veteran abandoned his 1965 claim and requested an increased rating in October 1970, and it is not factually ascertainable that an increase in severity of the service-connected bilateral atrophy of the hands with osteoarthritis due to neuropathy occurred within the one year period prior to the October 23, 1970 date of claim.  

4.  On October 23, 1970, the Veteran submitted a claim for an increased rating for the service-connected atrophy interosseus muscles of the right hand and a March 1971 RO rating decision confirmed and continued the noncompensable rating assigned for the service-connected disability.  

5.  The Veteran's NOD with the March 1971 rating decision was received at the RO in March 1971; however, the RO did not consider this appeal and the March 1971 rating decision did not become final.

6.  In a November 1973 rating decision, the RO recharacterized the service-connected disability to include both hands and assigned an increased disability rating of 40 percent.  

7.  In a January 2008 decision, the Board determined that as of November 13, 1997, the Veteran's service-connected disability of the hands resulted in complete loss of use of both hands and assigned a 100 percent disability rating as well as special monthly compensation (SMC) at the "m" level effective from November 13, 1997.  

8.  The competent lay and medical evidence of record is credible, and it establishes that since the date of the October 23, 1970 claim for increase, the Veteran's service-connected disability included marked atrophy of both hands due to severe neuropathy, as well as osteoarthritis of both hands, which resulted in an overall disability picture productive of pain and marked weakness of the bilateral hands, all of which more nearly approximated that of severe incomplete paralysis of the lower radicular group of each hand.  

9.  A disability picture productive of complete paralysis, or complete loss of use of the right and left hands due to marked atrophy, pain, and paralysis, as a result of severe neuropathy and/or arthritis was not demonstrated prior to November 13, 1997.  




CONCLUSIONS OF LAW

1.  The rating decision of May 1946 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201.  

2.  The November 1965 claim was abandoned.  38 C.F.R. § 3.158.

3.  The Veteran's claim for an increased rating for the service-connected disability of the hands has been pending since October 23, 1970; the Veteran submitted a timely and adequate NOD to the March 1971 rating decision and the March 1971 RO rating decision which denied an increased (compensable) rating for the service-connected atrophy interosseus muscles, right hand, is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201.  

4.  Since October 23, 1970 and prior to November 13, 1997, the criteria for the assignment of a disability rating of 50 percent for a left (major) hand and a disability rating of 40 percent for the right (minor) hand for the service-connected bilateral neuropathy of the hands with marked atrophy and osteoarthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5003, 8023-8512, 8515, 8516 (2011). 

5.  Prior to November 13, 1997, complete paralysis of the right and left lower radicular groups and loss of use of the right and left hands as a result of neuropathy and osteoarthritis resulting in pain, atrophy and weakness was not demonstrated and is not factually ascertainable based on the evidence of record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5003, 8023, 8512, 8515, 8516 (2011). 

6.  Prior to November 13, 1997 the criteria for basic entitlement to SMC at the "m" rate is not met.  38 U.S.C.A. §§ 1114(m) (West 2002); 38 C.F.R. §§ 3.350(c)(1)(i), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Proper notice was not provided to the Veteran prior to the rating decision of March 1971 which determined that a compensable rating was not warranted for the service-connected disability of the right hand.  That is not surprising given that the current law and regulation governing VA's duty to notify and assist the Veteran in the development of his claim did not go into effect until November 2000.  Thus, the Veteran was not properly notified of what information and evidence was not of record that was necessary to substantiate his claims, which information and evidence VA would obtain on his behalf, and which information and evidence the Veteran was expected to provide at the time he filed his claim in October 1970.  

In this case, the first post-November 2000 duty-to-assist letter was sent to the Veteran in December 2001.  That letter explained how the new law established new duties for VA when a Veteran filed an application for benefits.  The letter explained what evidence the Veteran was responsible for providing to VA to substantiate his claim and what evidence VA was responsible for obtaining on his behalf.  

In a February 2005 letter, the RO further notified the Veteran of what evidence was necessary to substantiate a claim for entitlement to SMC at the "m" rate.  

Ultimately, these claims were granted in full by the RO via a rating decision issued in June 2006, but the Veteran then appealed the effective date for the assignment of a 100 rating for the service-connected disability of the hands, as well as the effective date of the award of SMC.  As such, the RO sent the Veteran another duty-to-assist letter in February 2007.  This letter specifically notified the Veteran of how VA assigns disability ratings and effective dates for all grants of service connection.  This letter satisfied the holding in Dingess.  

The Veteran disagreed with the effective dates assigned for the 100 percent schedular rating and the award of SMC.  The Board issued a decision in January 2008, which awarded a partial grant on appeal with respect to the issue of entitlement to earlier effective dates for the assignment of a 100 percent rating and entitlement to SMC for the service-connected bilateral loss of use of the hands, the Veteran.  The Veteran appealed the Board's decision to the CAVC.

Based on the CAVC's directives, the Board determined, in August 2010, that a prior rating decision issued in March 1971 was not final.  As such, the claim for entitlement to an earlier effective date thus became a claim for entitlement to an increased rating.  In this case, the Veteran has been provided with several duty-to-assist letters as noted above that adequately notify him of how to substantiate a claim for increase, a claim for entitlement to SMC at the "m" rate, and how the VA assigns effective dates.  

In an August 2010 Board remand, the issues of whether there was finality in all rating decisions prior to November 13, 1997 was addressed.  The Board determined that the RO's March 1971 rating decision was not final and as such, remanded the issue as it appears on the front cover of this decision for the RO to address in the first instance why the November 13, 1997 date was the earliest possible effective date for the assignment of a 100 percent rating for service-connected loss of use of both hands and award of SMC pursuant to 38 C.F.R. § 3.400.  In January 2011, the RO issued a supplemental statement of the case confirming the ratings previously assigned and returned the case to the Board.  The RO did not address the SMC question in the SSOC.  However, this results in harmless error because neither the RO nor the Board found that the Veteran's service-connected disability was of such severity prior to November 13, 1997 to render the Veteran's hands useless or equivalent to amputation.  And, a 100 percent rating is not assignable prior to November 13, 1997 because the criteria are not met prior to that date.  For these reasons, the Veteran's lacks basic entitlement to SMC at the "m" rate prior to November 13, 1997.  Because the question of entitlement to SMC is a legal issue here, and not a factual issue, to remand for the RO to consider the matter now would be a waste of VA resources and would not result in a favorable outcome given the circumstances of this case.  In other words, a remand to require the RO to adjudicate a legal issue that where there is a lack of legal entitlement under the law, would serve no useful purpose and would result in unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, given that the RO addressed the underlying issues of entitlement to higher ratings prior to November 13, 1997 for the service-connected bilateral hand disability, and given that loss of use was not found, the RO, in essence did address the SMC issue as well.  In other words, because the RO found that there was no loss of use of the hands prior to November 13, 1997, there was likewise no entitlement to SMC prior to that date.  As such, the RO's lack of action with respect to that issue is harmless error.  

In response to the RO's actions, the Veteran submitted additional medical evidence directly to the Board, with a waiver of review by the Agency of Original Jurisdiction (RO).  

The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided physical examinations, scheduled the Veteran for physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

There has been compliance with all pertinent VA law and regulations and to proceed with the merits of the instant claims would not cause any prejudice to the Veteran.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Finality in Prior Decisions

The Veteran seeks an effective date prior to November 13, 1997 for the assignment of a 100 percent rating for the loss of use of both hands, and for entitlement to a special monthly compensation (SMC) at the "m" rate.  

As noted in the Introduction Section, above, the CAVC determined that formal findings as to the finality of prior rating decisions must first be adjudicated before the underlying issues of entitlement to a 100 percent disability evaluation for the loss of use of both hands and entitlement to SMC at the "m" rate prior to November 13, 1997 can be properly addressed.  

If a decision by the RO goes unappealed, it is final.  An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  The only exception to the above finality rules arises when an apparently final prior decision was not in fact final.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (citing Myers v. Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal.  Id.  The Myers Court held that because of the unacted upon appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim had become final, thus allowing a claim for an earlier effective date based on disagreement with a later decision.  Id.  

The Veteran was discharged from service in May 1946.  A May 1946 rating decision granted service connection for atrophy interosseus right hand.  Notice of that rating decision and the Veteran's appellate rights were sent to the Veteran that same month, but he did not submit a Notice of Disagreement (NOD) within the subsequent one-year period following notice of the May 1946 rating decision.  The May 1946 rating decision therefore became final.  Additional STRs appear to have been received in April 1947 and thereafter, however, none were relevant to the level of disability of his service-connected disability so they do not constitute new and material evidence.  

In November 1965, the Veteran requested reevaluation of his service-connected disability of the hand and his nervous condition, noting that he was rapidly losing the use of both hands.  In April 1966 the Veteran reported to the RO that he would be unable to report to a scheduled examination in conjunction with his claim for increase because he was too ill.  Another examination was scheduled for May 1966, however, he did not report.  In a July 1966 notice letter, the RO notified the Veteran that his claim for increase was denied because he failed to report to his scheduled examination and that no further action would be taken until he indicated that he was willing to report for an examination.  The Veteran replied that same month that he was willing to report for the examination.  Another examination was scheduled for the Veteran but there is a notation in the claims folder that the Veteran failed to report.  The RO again wrote to him in September 1966 that his claim was denied and no further action would be taken until he informed that he was willing to report for the examination.  The Veteran did not respond  within one year and thereby abandoned his November 1965 claim.  See 38 C.F.R. § 3.158 (1966). 

In October 1970, the Veteran indicated that his failure to report was due to illness and asked that his claim be reopened.  A March 1971 rating decision confirmed and continued the noncompensable ratings assigned for the atrophy interosseus muscles of the right hand and for anxiety neurosis.  The March 1971 rating decision also determined that there was no causal relationship between the Veteran's rheumatoid arthritis of the hands and his service-connected right hand condition.  The Veteran was notified of the decision and his appellate rights that same month.  

In March 1971 correspondence to the RO, the Veteran stated, "I disagree with the findings on the condition of my hands - both hands are involved."  In an April 1971 response, the RO explained that only the disability of the right hand was service-connected, and that service-connected for rheumatoid arthritis of both hands was diagnosed but not found to be service connected in the March 1971 rating decision; and, the RO requested clarification as to whether the Veteran's March 1971 statement was a disagreement with the denial of service connection for rheumatoid arthritis.  The April 1971 correspondence specifically notified the Veteran that no additional action would be taken relative to his claim in the absence of clarification.  The Veteran did not respond to the RO's April 1971 request for clarification within one year after it was mailed.  

Notwithstanding the lack of response to the RO's April 1971 correspondence with regard to the rheumatoid arthritis, the Veteran clearly indicated in his March 1971 correspondence that he "disagreed with the findings on the condition of his hands."  Regardless of the fact that the service-connected disability was limited to only the right hand at that time, the Veteran made clear that he was dissatisfied with the rating with respect to the service-connected disability and that both hands were involved.  As such, the March 1971 rating decision is not final.  

In light of this finding, VA must determine what disability rating is proper based on the date the Veteran filed his claim for increase in October 1970 until November 13, 1997, the date on which the 100 percent rating and entitlement to SMC at the "m" rate became effective.  Additionally, there must also be a determination made as to whether staged ratings are appropriate during this time period.  

III.  Increased Ratings

The Veteran seeks higher ratings than what has been assigned for the service-connected loss of use of both hands prior to November 13, 1997.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was initially granted service connection for atrophy of the interosseous of the right hand in May 1946.  He was assigned a noncompensable disability evaluation for this disability.  He did not appeal that determination and it became final.  

At some point, the evidence in this case showed a progressive worsening of symptoms.  The Veteran was afforded a VA examination in February 1971 in response to his October 1970 claim for increase.  Findings from that examination indicate that there was atrophy/palsy of both the right and left hands.  Additionally, the examiner noted rheumatoid "nodules" of the finger joints and indicated that there was no lateral movement of fingers.  Physical examination revealed bilateral interosseous muscle atrophy and bilateral interphalangeal arthritis with rheumatoid nodules.  The arthritis was found on x-ray.  There was some wasting of musculature in both hands particularly over the thenar eminence and to a lesser degree interosseous muscle in both hands.  The examiner also noted some inability to completely extend the fingers.  At the time of the February 1971 examination, the Veteran still had a fairly good grip strength bilaterally and good opposition between the fingers and the thumb on each hand.  Sensory examination was normal to touch, pinprick, vibration and position.  The examiner could not determine a clear cut cause for the atrophy of the hands and opined that he had a very mild degree of either vocational or social inadaptability because of his hand condition.  

In an August 1973 private opinion, Dr. R.L. noted the Veteran's in-service history of cold exposure to the hands and a continued cold sensitivity reaction since that time.  The doctor noted that the original symptoms appeared to be restricted to the right hand, but had since included the left hand as well.  On examination in July 1973, the Veteran presented with muscular atrophy of the hands and forearms with difficulty in fine coordinate movements.  The doctor could not determine from his examination alone whether the muscular atrophy was the result of central nervous system disease or a form of muscular dystrophy.  The doctor concluded that the Veteran's current disability was due to both pain and inability to make fine hand motions, such as writing.  The doctor considered the Veteran's disability to be "partial" at that time, but anticipated that it would progress over time.  

In a statement in support of his claim for increase, received in September 1973, the Veteran stated that although his service-connected hand condition had remained fairly stable for some time, it had now become very disabling.

A VA examination in October 1973 noted deteriorating atrophy of the hands and forearms.  Physical examination revealed bilateral intrinsic muscle atrophy and bilateral intrerphalangeal arthritis with subcutaneous nodules dorsal to distal intrerphalangeal joints.  More specifically, the hands disclosed marked atrophy of all the groups of the intrinsic muscles. The fingers were held in a semi-flexed position, but there was good grip present.  Sensory examination was normal.  The Veteran reported that his condition was continuing to progress and that he was no longer able to write or do any kind of activity that required fine, coordinating movements with the hands.  He was able to perform gross movements which required only gripping with the hands such as hammering or holding a golf club.  The Veteran also reported that he had developed arthritis in his fingers.  He indicated that he used to work as a professional trumpet player but had to give that up due to his disability and now worked as a district agent for an insurance company.  The Veteran also reported that he had undergone a complete neurological workup including EMG's spinal tap, myelograms brain scans and so on, and it was determined that there was no indication of any central nervous system disease and that it seemed to be a dystrophic condition of the peripheral muscles, the etiology of which was uncertain.  The diagnosis was marked atrophy of intrinsic muscles of both hands, apparently due to muscular dystrophy and the examiner opined that vocational functioning was not seriously impaired.  

A December 1975 memo from J. M., MD, a private doctor notes that the Veteran had been under his care and was last treated in December 1975.  The doctor noted that the Veteran had atrophy of the interossei musculature involving both hands and considerable weakness in adduction of his fingers.  His grip was fairly well maintained.  The doctor also noted that the Veteran had bilateral osteoarthritis of the phalanges and that there may have been a slight progression of the findings.  The doctor indicated that because of the weakness of his fingers, particularly in adduction and abduction, it was very difficult for him to write and perform many of the functions related to his business.  

A January 1976 VA examination noted further progression of the Veteran's atrophy of the hands.  The examiner noted progression to quite marked atrophy of muscles of the fingers especially the extensor muscles of all fingers of both hands.  The Veteran also reported that the least bit of cold will render his hands useless.  X-rays of the hands noted no significant change from previous films.  The impression was most likely osteoarthritis in the distal intrerphalangeal joint.  On examination, the Veteran noted gradual progressive weakness of both hands but was able to do all activities of daily living and manage the bathroom and bath.  He was unable to write.  He noted no sensory loss, but did note discomfort in his hands and right arm.  The atrophy was beginning to progress into the forearms.  The examiner opined that the neurological disability, hypertrophic interstitial neuropathy, was moderate in severity.  

A VA examination from October 1989 noted that the Veteran had further decreased bilateral hand grip.  He could no longer turn door knobs or keys or pick up small objects and hold them with either hand.  He could no longer write with either hand, but could print words slowly.  He was able to drive his car but had a problem at times opening the door of the car.  The Veteran moved from Michigan to Florida six years earlier because he could no longer function in cold weather.  His hands became frozen and the problem with his grip became so severe he was unable to function.  The Veteran was working for himself in an insurance agency and only lost time from work due to claims review by VA.  

On examination there was marked atrophy of the interosseous muscles of the thenar and hypothenar muscles of both hands with fasciculations of those muscles.  Also there was atrophy with fasciculations of the muscles of both forearms.  The Veteran had very prominent Heberden's and Bouchard's nodes of both hands.  The Veteran can touch the individual finger tips of each hand to the palm.  He can touch the right thumb tip to the right palm.  He failed to touch the left thumb tip to the left palm by one inch.  Grip strength of the hands was 3/5 bilaterally.  The Veteran could pick up a paper clip with either hand and hold it.  The diagnosis was atrophy intrinsic muscles of both hands and forearms with decreased bilateral hand grips, decreased extensor strength, both thumbs, with degenerative joint disease, both hands, and inability to place the left thumb tip into the palm.  

According to the Veteran's April 1990 personal hearing testimony, he is left-hand dominant.  The Veteran indicated that he could lift a gallon of milk or anti-freeze provided that the lifting was done in a certain way.  If he lifted anything straight up, his hand would give out.  He could pull a cap off a pen but after writing a half page or so his hand would begin to get tired and he could not continue.  In cold weather, he would use his palms to open the car door and would unlock his door using the wrist.  He also indicated that there were times when he was in a desperate situation where he could not function at all.  He reported that the disability did not have any effect on his ability to do insurance work other than no one could read his writing.    

A VA examination from March 1998 noted significant contractures of distal intrerphalangeal joints of the index, middle, ring and small fingers of both hands with approximately 10 to 30 degrees of chronic flexion in distal intrerphalangeal joints bilaterally.  Radiographs confirmed advanced osteoarthritis of intrerphalangeal joints in both hands worse than distal intrerphalangeal joints bilaterally.  There was joint space loss with subchondral sclerosis and prominent osteophyte formation involving the intrerphalangeal joints as described mostly in the distal intrerphalangeal joints.  The findings were consistent with advanced osteoarthritis.  The assessment was severe osteoarthritis of both hands associated with significant decreased function of pinch and fine motor movements of the hand with preserved grip.  

In his August 1998 substantive appeal, the Veteran asserted that he had essentially lost the use of his hands and that he could no longer even fill out insurance forms.  He now had to have someone else fill out the forms for him.  
An abnormal EMG from September 1998 indicates that there is electrodiagnostic evidence of (1) severe chronic inactive bilateral median mononeuropathy across the wrist and mixed axonal and demyelinating changes; (2) moderately severe chronic inactive bilateral, worse on the left, ulnar mononeuropathy across the wrist with mixed axonal and demyelinating changes.

In a February 1999 memorandum, Dr, W.R., MD, opined that the atrophy of the muscles are a prime target for arthritis; and, since the Veteran did not have any arthritis anywhere else in his body, it was a definite possibility that the Veteran's arthritis in his hands was caused by the service-connected atrophy.  

In an April 2001 VA examination, the doctor opined that it was as likely as not that his obliteration of his joints was related to the intrinsic muscle atrophy in both hands.  

A VA examiner in August 2001 opined that the Veteran's disability was best characterized as a progressive muscular atrophy and that he did not have any evidence of peripheral nerve disease or muscle disease.  The examiner felt that his lower motor disease (progressive muscular atrophy) was probably a sub-category of amyotrophic lateral sclerosis (ALS).

A private EMG study from August 2004 indicates severe diffuse neuropathic disorder.

The Veteran submitted treatment records from A. K. R, M.D., dated in February and March 2005.  The records included NCV/EMG studies. Dr. R's test results showed evidence to support a diffuse poly axonal sensory motor neuropathy and evidence of a marked to profound bilateral CTS syndrome and evidence of ulnar neuropathy in the canal of Guyon. 

The Veteran was afforded a VA neurology examination in June 2005.  The examiner stated that the Veteran "clearly demonstrates" evidence for very severe damage of the peripheral nerves involving both of his hands, namely the median and ulnar nerves.  The examiner stated that the condition was irreversible and that the muscle atrophy was severe.  The examiner also said the disability was severe as to the Veteran's inability to use his hands in his regular daily activities, such as taking care of himself.  There was no evidence for motor neuron disease, namely ALS. 

The Veteran also had a VA orthopedic examination in June 2005.  The impression was degenerative arthritis, bilateral of the hands, and medial/ulnar neuropathy, bilateral hands.  The examiner said that the veteran showed a significant amount of disability that was secondary to his disorder.  The range of motion was quite limited in the PIP and DIP joints.  His strength was also significantly diminished.  The examiner said that, after repetitive exercise, as well as the veteran's history of cold intolerance, the Veteran showed severe amounts of increasing incoordination, fatigability, and loss of strength that resulted in almost no motion in the PIP and DIP joints.  The examiner said the Veteran also had an additional 30 degrees of motion in the metacarpal joints at those times.  The examiner stated that the Veteran did not have complete loss of use of his hands on good days; however, with repetitive use or cold days he did have complete functional impairment of both of the hands. 

The Veteran submitted records from R. E. R, M.D., a neurosurgeon, dated in July and December 2005, respectively.  Dr. R evaluated the Veteran for numbness and tingling of the hands in July 2005.  The Veteran was said to have probable CTS that caused a paresthesias in the hands.  He also had longstanding weakness and atrophy in the hands that involved muscles in the C8-T1 distribution.  He also had markedly impaired vibratory sensation which was thought to be related to a spinal cord lesion or may be related to a peripheral neuropathy and noted that it had been longstanding for 50 years.  The report from December 2005 noted that the Veteran had undergone right median nerve decompression with no success. Dr. R stated that the Veteran's hands were essentially nonfunctional. 

The Veteran was afforded VA examinations in March 2006.  The orthopedic examiner found that the veteran had pure ulnar motor neuropathy, most likely at the canal of Guyon, both upper extremities, and incidental median nerve neuropathy, on physical examination, that was secondary to age.  The examiner said that the Veteran had significant weakened movement with all the muscles supplied by the ulnar nerves.  There was excess fatigability with use as well as clawing of both hands.  The examiner said there was incoordination in that the Veteran would be unable to functionally lift any small or medium sized objects, and if he were able to lift them, he would have functionally disabling weakness.  There was painful motion and pain with use of the PIP and DIP joints of finger two through five of each hand.  The examiner said that, at the time of the examination, the Veteran's hands were considered to be functionally useless as there was a temperature of 60 degrees.  The examiner said he agreed with the Veteran's assertion that he should be considered as unable to perform his usual activities of daily living at home.  The examiner added that the veteran had a "100 percent functional range of motion loss after repetitive exercise in regards [sic] to bilateral hands and his ulnar neuropathy"  He provided degrees of limitation of motion of the joints of the fingers. 

The VA neurology examiner provided an impression of bilateral ulnar neuropathy.  He said the clinical representation of the Veteran's hand abnormalities was consistent with a claw-hand deformity.  This was said to be consistent with an ulnar neuropathy lesion.  The examiner said there was no evidence of a joint deformity.  The examiner provided a further assessment regarding possible cubital tunnel syndrome.  The examiner said that the Veteran had all muscles of the upper extremity intact, excluding specifically the muscles innervated by the ulnar nerve and sensory loss from this lesion.  He listed the several muscles involved.  The examiner opined that the Veteran did not meet the definition for complete loss of use of both hands. 

A VA examiner in September 2009 opined that the Veteran had a diagnosis of ALS; however, it appears that this opinion was based on the finding that a prior VA examiner evaluated the Veteran and opined that he had a variant of ALS.  

By contrast, a July 2010 private neurological evaluation report notes that the Veteran does not have ALS.  The examiner, A.K., MD indicated that the Veteran presented with questions as to whether he had ALS given the diagnosis provided by the VA examiner in September 2009.  Dr. K. confirmed that the Veteran did not suffer from ALS.  Rather, the Veteran had deficits in his upper extremities dating back to the 1940's.  Progressively, those had been initially untreated and, according to Dr. K, were related to severe bilateral carpal tunnel and ulnar neuropathies with permanent deficits that had not significantly changed since 1998.

Based on the foregoing, it is clear that at the time the Veteran's filed his claim for increase in October 1970, the disability of interosseous muscle atrophy affected both hands, not just the right hand.  Moreover, it is also clear that the Veteran began to develop arthritis in his hands at that time.  

VA examinations and opinions dated after 1997 indicate that the Veteran's arthritis in his hands is directly related to the service-connected disability of atrophy of the hands.  

These examinations also initially question whether the Veteran's disability is a form of ALS; however, ultimately, it was concluded that the Veteran's disability was not a form of ALS, and instead, was a severe neuropathy which resulted in marked atrophy of the hands.  

Based on the foregoing medical evidence since 1971, as well as the current evidence of record which serves to clarify the nature of the Veteran's disability, as well as the likely etiology of the arthritis, the Veteran's service-connected disability, which includes arthritis, and atrophy due to neuropathy has been severe since 1971.  

The question that remains, however, is at what point did the disability become so severe that the Veteran essentially lost the use of his hands altogether?  

Diagnostic Code 5109 provides for a 100 percent disability evaluation for loss of use of both hands.  38 C.F.R. § 4.71a.  A disability evaluation under this diagnostic code also establishes an entitlement to special monthly compensation. 

Special monthly compensation is payable at a statutorily specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350.  

Loss of use of a hand, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i) , 4.63.  The determination will be made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.  

In regard to awards of SMC for loss of use, "[t]he relevant inquiry concerning an SMC  award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. "Tucker v. West, 11 Vet. App. 369, 373 (1998). 

The Veteran perfected an appeal of the initial denial of his claim for an increased evaluation for his bilateral hand disability.  He was later awarded the maximum schedular disability evaluation possible under Diagnostic Code 8515.  Although this resulted in a combined disability evaluation of 100 percent, that action was not a complete grant of the benefits sought on appeal. 

The Veteran was later granted a 100 percent evaluation for loss of use of his hands under Diagnostic Codes 8515-5109, effective from November 13, 1997.  This rating action lead to the grant of SMC for loss of use of the hands, at the "m" level, also effective from November 13, 1997.  The Veteran has argued that his disability evaluation prior to this date should be higher than currently rated, and he also argues that his award of SMC should be effective prior to November 13, 1997.  

In the Veteran's case he has had a steady progression of a worsening of symptoms since service.  Initially his disability appeared to involve only the right hand, but as the evidence demonstrates, both hands have been involved during the entire appeal period, which began in October 1970.  

In the current claim, the Veteran had relocated from Michigan to Florida for a number of years.  However, the cold weather he experienced, even in Florida, still had a dramatic debilitating affect on his hands.  He also had daily problems with his hands, even with warmer weather. 

The March 1998 VA examiner found that the Veteran had severe osteoarthritis of both hands and significant decreased function of pinch and fine motor movements of the hand with preserved grip.  The March 1998 NCV/EMG study reported that the Veteran had severe bilateral median and ulnar nerve compression at the wrist. 

The main reason the Veteran's disability evaluation was not increased at the time of the 1998 examination, was that the arthritis was not considered to be part of the service-connected disability.  The results of the NCV/EMG also were not mentioned in the rating decision of April 1998.  The February 1999 statement from Dr. R noted that the Veteran had pronounced arthritis of both hands.  He also provided the results of a September 1998 NCV/EMG report that noted the Veteran as having severe chronic inactive bilateral median mononeuropathy across the wrist. 

The April 2001 orthopedic examiner removed any doubts about the connection between the Veteran's atrophy of his hands and his arthritis.  The examiner also stated the Veteran would have a 100 percent loss of function of his hands in cold weather and a minimum of an 80 percent decrease in functioning in weather above 60 degrees.  The RO then issued the rating decision of May 2001 that increased the Veteran's disability evaluations to the maximum for each hand for complete paralysis of the median nerve.  This report was also used by the RO to establish entitlement to loss of use of the hands and SMC in the rating decision of June 2006. 

The medical evidence of record dated after April 2001 only confirms the severity of the Veteran's bilateral hand disability, and his loss of use of both hands. 

In the March 1971 rating decision, the RO rated the Veteran's atrophy interosseus, muscle of the right hand as noncompensable pursuant 38 C.F.R. § 4.73, Diagnostic Code 5308, which governs muscles injuries to Muscle Group VIII.  This rating did not account for any neurological disability or any arthritis.  

Based on the results of a VA examination from October 1973, the Veteran was assigned a separate 20 percent disability for each hand by way of a rating decision dated in November 1973.  The disability was characterized as atrophy of intrinsic muscles of both hands and evaluated under Diagnostic Codes 8099-8023 as analogous to multiple sclerosis.  38 C.F.R. § 4.124a.  The RO also noted that the Veteran was not service connected for arthritis but concluded that the degree of disability due to arthritis could not be determined.  

38 C.F.R. § 4.124a, Diagnostic Code 8023, pertaining to progressive muscular atrophy, provides a minimum rating of 30 percent.  Governing regulation provides that disability from the following diseases (including progressive muscular atrophy) and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.  Consideration should be afforded to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations, referring to the appropriate bodily system of the schedule.  Id.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.

Diagnostic Codes 8000-8025 are followed by a NOTE: which states that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  

Based on the medical evidence of record, both the ulnar nerve and median nerve are involved; however, application of the rating schedule provides higher overall ratings under the criteria for the median nerve.  The regulations state in a NOTE: following Diagnostic Doe 8719, that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

Paralysis of the median nerve is rated under Diagnostic Code 8515.  A 10 percent rating is assigned when there is mild incomplete paralysis of the median nerve on the major or minor side.  Moderate incomplete paralysis warrants a 30 percent rating on the major side and a 20 percent rating on the minor side.  Severe incomplete paralysis warrants a 50 percent rating on the major side and a 40 percent rating on the minor side.  Complete paralysis of the median nerve warrants a 70 percent rating on the major side and a 60 percent rating on the minor side with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances. 38 C.F.R. § 4.124a , Diagnostic Code 8515.  

Diagnostic Code 8516 provides for a 10 percent rating for mild incomplete paralysis of the ulnar nerve for the major or minor hand.  A 30 percent rating is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating is assigned for the minor hand.  A 40 percent evaluation is warranted for severe incomplete paralysis of the major hand and a 30 percent rating is assigned for severe incomplete paralysis of the minor hand.  60 and 50 percent evaluations are warranted for complete paralysis of the ulnar nerve for the major and minor hands, respectively, with the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened. 38 C.F.R. § 4.124a , Diagnostic Code 8516. 

Because the median and ulnar nerves are both potentially involved, there must be consideration of a rating pursuant to Diagnostic Code 8512 for the lower radicular group, complete paralysis of which involves all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, paralyzed (substantial loss of the use of the hand).  Where complete paralysis is shown, a 70 percent rating is warranted for the major hand a 60 percent rating is warranted for the minor hand.  Where there is severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 50 percent rating is assigned for the minor hand.  For moderate incomplete paralysis, a 40 percent rating is warranted for the major hand, and a 30 percent rating is warranted for the minor hand.  A 20 percent rating is assigned for mild incomplete paralysis of either hand.  

In essence, the ratings for severe incomplete paralysis and complete paralysis under Diagnostic Code 8512 are identical to those provided under Diagnostic Code 8515.  

The schedule of ratings for diseases of the peripheral nerves provides that the term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a . 

The medical evidence in this case establishes that the Veteran's service-connected bilateral atrophy of the hands with osteoarthritis has been severe, but not complete, or substantially complete prior to November 13, 1997, and since the October 1970 claim.  When these findings are applied to the rating criteria noted above, the criteria for the assignment of a 50 percent for the left hand and a 40 percent for the right hand are more nearly approximated pursuant to Diagnostic Code 8515 or Diagnostic Code 8512.  In this regard, the record reflects that the Veteran is left-handed, and the RO incorrectly listed the Veteran's dominant hand as the right hand.  

It is also noted that the 50 percent and 40 percent ratings assigned for the left and right hands, respectively, include the Veteran's arthritic pain.  In other words, a separate rating for arthritis of the hands is not assignable in this case even though that is an orthopedic disability, because this symptom of pain has been shown to overlap with the symptoms associated with the neurological disability, and is already considered in the rating criteria for severe incomplete paralysis.  

Generally, all disabilities, including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62.  (1994).  

Here, the Veteran's arthritic pain is the very basis for finding that the disability was severe beginning in October 1970.  That was the very basis for the initial increase by the RO in 1973, and it is the basis for the Board's increase here.  Thus, his arthritis pain is considered in the rating criteria, particularly since this criteria considers the Veteran's limitation of motion in the hands.  

Although the Veteran's disability is certainly severe, complete paralysis is not shown prior to November 13, 1997.  

In this case, complete paralysis of the hands, or loss of use of the hands, was not shown by the evidence of record prior to November 13, 1997.  Prior to that date all of the examination reports noted that the Veteran's condition was worsening, but none of the examination reports noted a complete loss of use of either hand.  The examination reports of 1976 did note that the Veteran's hands were rendered useless in cold weather, but he compensated for this limitation by moving south from Michigan to Florida, and wearing heated gloves.  Additionally, the Veteran's fine motor skills were noted to be significantly limited, but his gross motor skills were still intact.  According to the Veteran's testimony, he was able to write although his hand would fatigue after half a page.  The Veteran had a decreased grip strength, but could still hold things, could still drive a car, and could still perform daily activities with his hands.  These tasks may have become more difficult as the years passed, but the Veteran was able to perform tasks involving the hands, therefore it cannot be stated that he had a loss of use of the hands, or that he had a complete paralysis of the hands.  In November 1997, the Veteran sought an increased rating and in connection therewith reported in February 1998 that the condition had worsened and that he was "now almost unable to use [his] hands at all."  The Veteran's statements concerning his symptoms have been considered and are found to be credible, competent and probative, however, the evidence as a whole does not show complete paralysis or loss of use of the hands prior to November 1997.  The Veteran's hand was not inclined to the ulnar side, the thumb was not in the plane of the hand (ape hand), more extension than normal of the index and middle fingers and incomplete and defective pronation were not shown, and inability to make a fist was not shown.  Instead, he had fairly well maintained to good grip strength and good opposition between the fingers and the thumb.  He did have weakness in his fingers, decreased grip strength, and atrophy but this more nearly approximates severe incomplete paralysis.  Thus, the evidence does not show a complete paralysis or loss of use of the hands prior to the assignment of the 100 percent rating in November 1997.  

Although it is clear that the Veteran had severe impairment, particularly with fine motor skills, the evidence as a whole does not show complete loss of use or complete paralysis of the median and/or ulnar nerve prior to November 13, 1997.  

In sum, from October 23, 1970 to November 13, 1997, the Veteran's service-connected atrophy, intrinsic muscles of the hands with osteoarthritis has been productive of severe incomplete paralysis of the lower radicular group.  As such, the criteria for the assignment of a 50 percent rating is assignable for the left (major) hand, and a 40 percent rating is assignable for the right (minor) hand from October 23, 1970 to November 13, 1997.  

Higher ratings under Diagnostic Code 5125, for loss of use of the left and right hand  are not for assignment prior to November 13, 1997.  The evidence prior to this date does not show that he had completely lost all functional use of his hands, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance. See 38 C.F.R. § 4.71a , Diagnostic Code 5125. 

The criteria for the assignment of these 50 and 40 percent ratings, but no higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  While examiners noted that at times that he had only mild or moderate vocational impairment due to the disability, the severity of the symptoms since he filed his claim have not varied to such an extent that staged ratings are warranted.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected severe atrophy of the hands with osteoarthritis  under consideration here renders impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case.  The Veteran's disability has been characterized by neuropathy and arthritis, which resulted in difficulties at work with writing; his symptoms and the severity thereof are contemplated by the rating criteria pursuant to Diagnostic Code 8515.  The assignment of 50 and 40 percent evaluations contemplates that there was commensurate industrial impairment.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  



IV.  Effective Date

The effective date for the assignment of the 50 percent and 40 percent ratings for the left (major) and right (minor) hands, respectively, is October 23, 1970, the date on which the RO received the Veteran's claim for an increased rating.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran's claim for increase was filed on October 23, 1970, and this is the date assigned as the effective date for the assignment of the increased ratings to 50 percent and 40 percent for the service-connected left and right hand disabilities, respectively.  The Veteran's claim, received on that date was the first correspondence from the Veteran received after the 1966 claim had been abandoned, and became final.  

Furthermore, it is not factually ascertainable that there was an increase in disability within the one year period prior to October 23, 1970.  As such, an effective date prior to October 23, 1970 for the assignment of the increased ratings in this case is not warranted.  

V.  SMC - Effective Date

The Veteran seeks an effective date prior to November 13, 1997 for entitlement to SMC at the "m" rate for loss of use of the hands.  

As previously noted above, Diagnostic Code 5109 provides for a 100 percent disability evaluation for loss of use of both hands.  38 C.F.R. § 4.71a.  A disability evaluation under this diagnostic code also establishes an entitlement to special monthly compensation. 

Special monthly compensation is payable at a statutorily specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350.  

Loss of use of a hand, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i) , 4.63.  The determination will be made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.  

In regard to awards of SMC for loss of use, "[t]he relevant inquiry concerning an SMC  award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. "Tucker v. West, 11 Vet. App. 369, 373 (1998). 

The Veteran perfected an appeal of the initial denial of his claim for an increased evaluation for his bilateral hand disability.  He was later awarded the maximum schedular disability evaluation possible under Diagnostic Code 8515.  Although this resulted in a combined disability evaluation of 100 percent, that action was not a complete grant of the benefits sought on appeal. 

The Veteran was later granted a 100 percent evaluation for loss of use of his hands under Diagnostic Codes 8515-5109, effective from November 13, 1997.  This rating action lead to the grant of SMC for loss of use of the hands, at the "m" level, also effective from November 13, 1997.  The Veteran has argued that his disability evaluation prior to this date should be higher than currently rated, and he also argues that his award of SMC should be effective prior to November 13, 1997.  

By this decision, the Veteran's service-connected disability rating has been increased prior to November 13, 1997, to 50 percent for the left hand and 40 percent for the right hand, from October 23, 1970.  This award is not equivalent to a 100 percent rating, and as noted in great detail above, loss of use of the hands was not shown prior to November 13, 1997.  In light of the foregoing, an effective date prior to November 13, 1997 for entitlement to SMC at the "m" rate is not warranted.  

Here, the law and not the evidence is dispositive, and as such, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating to 50 percent, but no higher, from October 23, 1970 to November 13, 1997, is granted for the service-connected atrophy of the left (major) hand with osteoarthritis and severe incomplete paralysis of the lower radicular group, subject to the law and regulations governing the payment of monetary benefits.

An increased rating to 40 percent, but no higher, from October 23, 1970 to November 13, 1997, is granted for the service-connected atrophy of the right (minor) hand with osteoarthritis and severe incomplete paralysis of the lower radicular group, subject to the law and regulations governing the payment of monetary benefits.

Basic entitlement to SMC at the "m" rate prior to November 13, 1997, is not established.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


